DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 11, 2020.  In virtue of this amendment:
Claims 10, 14 and 16 are cancelled; and thus,
Claims 1-9, 11-13, 15 and 17-20 are now pending in the instant application.
Claim Objections
Claims 1, 3, 7 and 11 are objected to because of the following informalities:  
Claim 1, in line 13, --and-- should be inserted after “waveform,”
Claim 3, in line 5, --and-- should be inserted after “generator,”
Claim 7, in line 4, --and-- should be inserted after “transistor,”
Claim 11, in line 6, --and-- should be inserted after “low level,”
Claims 2, 4-6, 8-9 and 15 are also objected as being dependent upon objected claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As claim 12, the recitation of “providing a signal indicating a frequency; generating an input signal … having the frequency” renders the claim indefinite since it is not clear whether “a signal” in line 2 being the same or different with “an input signal” in line 3?, the both “a signal” and “an input signal” are producing the same frequency thereof?, and which is section or component in figures 3A or 3B provides “a signal” in line 2?
Claim 15 is also rejected under 112 second paragraph as being dependent on claim 12.
Allowable Subject Matter
Claims 1-9, 11-13 and 15 would be allowable if corrected to overcome the objection and rejection set forth above.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Reasons for indicating the allowable subject matter of claims 17-20 were provided in the previous office action mailed on August 12, 2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ui et al. – US 2009/0194508

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.